DETAILED ACTION
This Office action is based on the amendment filed August 16, 2022 for application 16/736,402.  Claims 1-15 and 17-22 have been cancelled; claim 16, as amended, is currently pending.

Allowable Subject Matter
Claim 16 is allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 16 is allowed because the prior art fails to disclose, either singly or in combination, the claimed post-operative support apparatus comprising a wrap panel sized to wrap around an outer circumference of a patient’s transfemoral residual limb and including one or more first fasteners, a hip-band sized to wrap around an outer circumference of the patient’s hip or waist and including one or more second fasteners, and one or more third fasteners releasably fastening the wrap panel to the hip-band, wherein the one or more fasteners include a an inner fastening tab and at least one outer fastening tab sandwiching the wrap panel therebetween, wherein the inner fastening tab is wider than the at least one outer fastening tab, wherein the hip-band includes a central panel segment and a waist-band segment, wherein the one or more second fasteners releasably fasten a leading end of the waist-band segment to the central panel segment, wherein the central panel segment incudes a distal end width being larger than a proximal end width, wherein the inner fastening tab extends substantially the entire distal end width of the central panel segment, and wherein the inner fastening tab is wider than the distal end width of the central panel segment in combination with the other claimed limitations.
Although the prior art references of Donovan et al. (US 2017/0056250), Jolly (US 4,790,855), Vayda (US 6,131,206), and Millard et al. (US 5,076,288) disclose several features of the claimed invention as discussed in the Office action mailed May 18, 2022, the references in combination fail teach that the inner fastening tab is wider than the distal end width of the central panel segment as required by claim 16.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        8/26/2022